DETAILED ACTION
Response to Arguments
Rejections under 35 USC § 101 are withdrawn in light of amendment.
Applicant's arguments filed on page 11 with respect to  35 USC § 103 have been fully considered but  is moot in light of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20190350539) in view of DE MAN ( US 20190328348) .

Regarding claim 1, Gou teaches a method for improving CT image quality, comprising:
obtaining single focal spot (SFS) data, the SFS data including at least one of single focal spot (SFS) scan data , wherein the SFS scan data is acquired by a CT device in a single focal spot (SFS) state( [0006], single focal spot cone beam) ; and 
generating a flying focal spot (FFS) image corresponding to the SFS data ([0006]-[0007],  zFFS strategy can increase the sampling rate in the z-direction…  reconstruction methods for zFFS scanning).
Gou Does not expressly teach 
by processing the data based on an image quality optimization mode, the image quality optimization model being a machine learning mode

It would have been obvious to an ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Guo and DE MAN, by processing, via the method taught by DE MAN, the projection data in Guo before image reconstruction, with motivation “to estimate various types of missing projection or other unreconstructed data”( DE MAN, abstract)

“or a single focal spot (SFS) image  in the SFS state,  and the image is generated by reconstructing scan data acquired by the CT device via scanning” is an optional limitation, which is considered taught when other limitations are taught.

Regarding claim 2, Guo in view of DE MAN teaches the method of claim 1, wherein the image quality optimization model is generated through training with sample data( DE MAN, [0007], a neural network training method is provided. In accordance with this method, a plurality of sets of complete scan data are acquired or accessed) , the sample data includes flying focal spot (FFS) scan data or flying focal spot (FFS) images, the FFS scan data is acquired by a CT device in a flying focal spot (FFS) state, and the FFS images are reconstructed based on scan data acquired by the CT device via scanning in the FFS state.

Regarding claim 3, Guo in view of DE MAN teaches the method of claim 1, wherein the image quality optimization model is a residual neural network model (DE MAN, Fig. 1;  [0036], one or more layers may be represented by a convolutional neural network (CNN), or other architecture. Similarly, some parts of the network may utilize a hybrid architecture that is not configured according to a strictly 

Regarding claim 4, Guo in view of DE MAN teaches the method of claim 1, wherein the generating a corresponding optimized image by processing the SFS data based on an image quality optimization model includes: obtaining the SFS image; and generating the corresponding optimized image by processing the SFS image based on the image quality optimization model ( SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught).

Regarding claim 5, Guo in view of DE MAN teaches the method of claim 1, wherein the generating a corresponding optimized image by processing the SFS data based on an image quality optimization model includes: 
obtaining the SFS scan data(Guo, [0006], single focal spot cone beam); 
generating the corresponding optimized scan data( DE MAN, 188 in Fig. 10) by processing the SFS scan data based on the image quality optimization model( DE MAN, 50 in Fig. 10); and 
reconstructing the optimized image based on the optimized scan data( Guo, [0006]-[0007],  zFFS strategy can increase the sampling rate in the z-direction…  reconstruction methods for zFFS scanning).

Regarding claim 6, Guo in view of DE MAN teaches the method of claim 1, further comprising: generating high-frequency image data and low-frequency image data by processing the SFS image( SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught)..

Regarding claim 7, Guo in view of DE MAN teaches the method of claim 6, wherein the generating a corresponding optimized image by processing the SFS data based on an image quality optimization model includes: generating optimized high-frequency image data by processing the high- SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught).

Claims 8, 11-16 and 17-22 recite the system and media for the method in claims 1-7. Since DE MAN also teaches a system (Fig. 2) and media (138 in Fig. 2), those claims are also rejected.

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JIANGENG SUN
Examiner
Art Unit 2661




/Jiangeng Sun/Examiner, Art Unit 2661